   Case 2:19-cv-03152-MKB-RER Document 21 Filed 06/12/19 Page 1 of 1 PageID #: 277




                                              STATE OF NEW YORK
                                         OFFICE OF THE ATTORNEY GENERAL

 LETITIA JAMES                                                                                        DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                              LITIGATION BUREAU

                                               Writer’s Direct Dial: (212) 416-8910



                                                                              June 12, 2019

    Via ECF:
    Hon. Margo K. Brodie
    United States District Judge
    United State District Court
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201

             Re:       Shulamith v. Elia, et al., Case No. 19-cv-3152 (MKB)

    Your Honor:

           This Office represents Defendants MaryEllen Elia, the New York State Commissioner of
    Education, and New York State (collectively “Defendants”) in the above-referenced matter. The
    Defendants’ response to the Complaint is currently due June 19, 2019. Defendants request an
    extension until July 19, 2019 to file their response. An extension of time to answer, move, or
    otherwise respond to the Complaint is necessary so that this Office may have sufficient time to
    conduct a factual and legal investigation of this matter, and prepare an appropriate response.

           This is the first request made for an extension to respond to the Complaint, and Plaintiff
    has consented to this request.

                                                                         Respectfully submitted,

                                                                                /s/
                                                                         Elyce N. Matthews
                                                                         Assistant Attorney General

    cc:      counsel of record (via ECF)

          28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● Fax: (212) 416-6075 (Not For Service of Papers)
                                                     http://www.ag.ny.gov
